 

Exhibit 10.2

 

INVESTOR RIGHTS AGREEMENT

 

BY AND BETWEEN

 

SUMITOMO MITSUI BANKING CORPORATION

 

AND

 

ARES MANAGEMENT CORPORATION

 

Dated as of [March 31], 2020

 



 

 

 

TABLE OF CONTENTS

 

Page

 

Article 1
Definitions   Section 1.01.   Certain Defined Terms 1
Section 1.02.   Construction 8 Article 2
Share Ownership   Section 2.01.   Mandatory Exchange of Class A Common Stock and
Nonvoting Stock 9 Section 2.02.   Voluntary Exchange of Subject Shares 9
Section 2.03.   Nonvoting Stock 9 Section 2.04.   Application of Agreement to
Additional Securities 10 Article 3
Transfer Restrictions   Section 3.01.   General Transfer Restrictions 10
Section 3.02.   Special Transfer Restrictions 11 Section 3.03.   Regulatory
Hardship Transfer 11 Section 3.04.   Binding Effect on Transferees 12
Section 3.05.   Charter Provisions 12 Article 4
Board of Directors   Section 4.01.   Board Observer 12 Section 4.02.   Director
Designation Right 14 Section 4.03.   Corporate Opportunities 15 Article 5
Registration Rights   Section 5.01.   Shelf Registration 16
Section 5.02.   Demand Registration 17 Section 5.03.   Withdrawal Rights 17
Section 5.04.   Registration Procedures 18 Section 5.05.   Registration Expenses
24 Section 5.06.   Indemnification 25 Article 6
Other Covenants   Section 6.01.   Avoidance of Regulation Under the BHCA 27

 



i 

 

 

Section 6.02.   Information Rights 28 Section 6.03.   Business Alliance 28
Section 6.04.   Rule 144 Reporting 29 Section 6.05.   Class C Common Stock 29
Section 6.06.   Confidentiality 30 Section 6.07.   Cooperation on Regulatory
Matters. 31 Article 7
Miscellaneous   Section 7.01.   Headings 32 Section 7.02.   Entire Agreement 32
Section 7.03.   Further Actions; Cooperation 32 Section 7.04.   Notices 32
Section 7.05.   Applicable Law 33 Section 7.06.   Severability 33
Section 7.07.   Successors and Assigns 34 Section 7.08.   Amendments 34
Section 7.09.   Waiver 34 Section 7.10.   Counterparts 34
Section 7.11.   Governing Law; Jurisdiction; WAIVER OF JURY TRIAL 34
Section 7.12.   Injunctive Relief 35 Section 7.13.   Termination 35
Section 7.14.   Inconsistency 36

 

EXHIBITS

 

Exhibit A – Form of Board Agreement

 

Exhibit B – Form of Joinder Agreement

 



ii 

 

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of [March
31], 2020, by and between Sumitomo Mitsui Banking Corporation, a Japanese joint
stock company (the “Investor”), and Ares Management Corporation, a Delaware
corporation (the “Company”). Unless otherwise indicated, references to articles,
exhibits and sections shall be to articles, exhibits and sections of this
Agreement.

 

WHEREAS, prior to the execution of this Agreement, the parties hereto entered
into that certain Share Purchase Agreement (the “Purchase Agreement”), dated as
of March 27, 2020, by and between the Investor and the Company pursuant to
which, on the date hereof, the Investor is acquiring from the Company newly
issued shares of Class A Common Stock (as defined below) (the “Shares” and,
together with any shares of Class A Common Stock and Nonvoting Stock that are
Beneficially Owned by the Stockholders at any applicable time, whether acquired
or obtained by acquisition, purchase, dividend, exchange, conversion, issuance,
stock split or otherwise, the “Subject Shares”) in consideration for an
investment by the Investor in the Company (such transaction, the “Investment
Transaction”);

 

WHEREAS, as a result of the Investment Transaction, the Investor will become the
Beneficial Owner of the Shares; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to establish
certain arrangements and rights of the Stockholders, including with respect to
the Subject Shares.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Article 1
Definitions

 

Section 1.01.      Certain Defined Terms. For purposes of this Agreement, the
following terms shall have the respective meanings set forth or as referenced
below:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control, with such specified Person. Notwithstanding the
foregoing, (i) neither the Company nor any of its Subsidiaries shall be deemed
to be an Affiliate of the Stockholders or their Affiliates, (ii) neither the
Stockholders nor any of their Affiliates shall be deemed to be an Affiliate of
the Company or any of its Affiliates and (iii) no portfolio company or
investment or special purpose entity formed to acquire any such portfolio
company or investment of the Ares Funds shall be deemed to be an Affiliate of
the Company or any of its Affiliates or any Stockholder or any of its
Affiliates.

 

“Agreement” shall have the meaning assigned to it in the preamble.

 



1

 

 

“Ares Funds” means, collectively, all Funds (excluding their portfolio companies
and investments and all special purpose entities formed to acquire any such
portfolio companies and investments, including collateralized loan obligations)
(i) sponsored or promoted by the Company or any of its Subsidiaries or (ii) for
which the Company or any of its Subsidiaries acts as (A) a general partner or
managing member (or in a similar capacity) or (B) an investment adviser or
investment manager.

 

“Ares Operating Group Partnerships” shall mean Ares Holdings L.P., a Delaware
limited partnership, Ares Offshore Holdings L.P., a Cayman Islands exempted
limited partnership and Ares Investments L.P., a Delaware limited partnership.

 

“Ares Operating Group Unit” shall have the meaning assigned to it in the
Certificate of Incorporation.

 

“Ares Ownership Condition” shall have the meaning assigned to it in the
Certificate of Incorporation, as of the date of this Agreement. “Amended and
Restated Charter” means the Amended and Restated Certificate of Incorporation of
the Company, substantially in the form attached to the Share Purchase Agreement
as Exhibit A thereto.

 

“AST” means the American Stock Transfer & Trust Company, LLC.

 

“Beneficial Owner” or any variation thereof, including “Beneficial Ownership,”
“Beneficially Owns” and “Beneficially Owned,” shall have the meaning ascribed to
it in Rule 13d-3 of the Exchange Act.

 

“BHCA” means the Bank Holding Company Act of 1956, as amended, and all related
rules, regulations and published guidance.

 

“Board” means the board of directors of the Company.

 

“Board Agreement” means a confidentiality and board participation agreement to
be executed and delivered by and between the Company, on the one hand, and an
Observer or a Stockholder Designee (as defined in Section 4.02), as applicable,
on the other hand, in form and substance substantially consistent with
Exhibit A.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York, USA or Tokyo, Japan are authorized or
required by applicable laws to close.

 

“Bylaws” means the bylaws of the Company, as may be amended, supplemented and/or
restated from time to time.

 

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as may be amended, supplemented and/or restated from time to time,
including following the filing of the Amended and Restated Charter with (and
acceptance thereof by) the Delaware Secretary, the Amended and Restated Charter.

 



2

 

 

“Change of Control” means any (i) merger, reorganization, consolidation, tender
offer, self-tender, exchange offer, stock acquisition, business combination or
other similar transaction or series of related transactions to which the Company
or its Affiliates is a party, as a result of which the holders of the Company
Stock outstanding immediately prior to such transaction or transactions would
cease to Beneficially Own a majority of the voting power of all shares of
capital stock or other securities of the surviving Person (or, if such surviving
Person is a Subsidiary of another Person, of such other Person constituting the
ultimate parent thereof) that are then entitled to vote generally in the
election of directors (and not solely upon the occurrence and during the
continuation of certain specified events) immediately after such transaction or
transactions, (ii) sale or other transfer or disposition of a majority or
greater of the Company’s consolidated assets (including Ares Operating Group
Units or capital stock of Subsidiaries of the Company) to another Person that is
not an Affiliate, or (iii) approval by the stockholders of the Company of any
plan of liquidation or dissolution of the Company.

 

“Class A Common Stock” means the Company’s Class A common stock, $0.01 par value
per share.

 

“Class B Common Stock” means the Company’s Class B common stock, $0.01 par value
per share.

 

“Class C Common Stock” means the Company’s Class C common stock, $0.01 par value
per share.

 

“Commission” means the United States Securities and Exchange Commission or any
successor agency.

 

“Company” shall have the meaning assigned to it in the preamble.

 

“Company Securities” means any (i) shares of Company Stock and (ii) other
securities convertible into or exercisable or exchangeable for shares of Company
Stock, including the Ares Operating Group Units (whether or not currently so
convertible, exercisable or exchangeable or only convertible, exercisable or
exchangeable upon the passage of time, the satisfaction of any conditions, the
occurrence of any action, change, circumstance or event or any combination of
the foregoing).

 

“Company Stock” means, collectively, the Class A Common Stock, the Class B
Common Stock, the Class C Common Stock and any Nonvoting Stock.

 

“Confidential Information” shall have the meaning assigned to it in Section
6.06(a).

 

“control” (including the correlative meanings of the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person means the power to, directly or indirectly, direct or cause the direction
of the affairs of management of such Person, whether through the ownership of
voting securities, by the right to appoint a majority of the members of such
Person’s board of directors or managers (or other similar governing body), by
contract or otherwise.

 

“Control Event” shall have the meaning assigned to it in Section 6.01(a).

 



3

 

 

“Corporate Opportunity” shall have the meaning assigned to it in Section 4.03.

 

“Delaware Court” shall have the meaning assigned to it in Section 7.11(a).

 

“Delaware Secretary” means the Secretary of State for the State of Delaware.

 

“Demand Registration” shall have the meaning assigned to it in Section 5.02.

 

“Demand Registration Statement” shall have the meaning assigned to it in
Section 5.02.

 

“Demanding Holder” shall have the meaning assigned to it in Section 5.02.

 

“Director” means any member of the Board (other than any advisory, emeritus,
honorary or non-voting observer member of the Board).

 

“Director Designation Right” shall have the meaning assigned to it in
Section 4.02(a).

 

“Director Designation Right Event” shall have the meaning assigned to it in
Section 4.02(a).

 

“Economic Ownership Percentage” means, with respect to the Stockholders, at any
time, the quotient, expressed as a percentage, of (i) the total number of
Subject Shares owned by the Stockholders divided by (ii) the total number of
Ares Operating Group Units. “Economic Ownership Percentage” shall be subject to
appropriate adjustment for any unit or stock split, or dividend, distribution,
reclassification, subdivision, reorganization, recapitalization or similar event
with respect to the Company or any of the issuers of Ares Operating Group Units.

 

“Exchange” shall have the meaning assigned to it in Section 2.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Event” means any action, change, circumstance, occurrence or event
that results, or could reasonably be expected to result, in the Stockholders and
any other affiliate of the Stockholders for purposes of the BHCA, in the
aggregate, Holding Company Securities representing more than the Voting
Percentage Limit.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Filings” means any (a) annual, quarterly and current reports and other
documents filed or furnished by the Company or any of its Subsidiaries under the
Exchange Act; (b) annual reports to stockholders, annual and quarterly statutory
statements of the Company or any of its Subsidiaries; and (c) registration
statements, prospectuses documents filed or furnished by the Company or any of
its Subsidiaries under the Securities Act (other than any registration
statement, any Issuer Free Writing Prospectus, any prospectus or preliminary
prospectus or any amendment thereof or supplement thereto to the extent that
Section 5.06(a) of this Agreement applies).

 



4

 

 

“FINRA” means the Financial Industry Regulatory Authority or any successor
agency.

 

“Fund” means any collective investment vehicle (whether open-ended or
closed-ended), including an investment company, a general or limited
partnership, a trust and any other business entity or investment vehicle
organized in any jurisdiction that provides for management fees or “carried
interest” (or other similar profits allocations) to be borne by investors
therein.

 

“Hold” or “Held” and any derivation thereof, means ownership, control, or the
power to vote, as those terms or phrases are construed for purposes of the BHCA.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Independent Committee” shall have the meaning assigned to it in Section
4.01(a).

 

“Initial Shares” means, collectively, the Shares and any shares of Nonvoting
Stock into which the Shares are converted or exchanged, whether in one or
multiple conversions or exchanges, in accordance with the terms of this
Agreement, so long as such Shares or any shares of Nonvoting Stock into which
such Shares are converted or exchanged are Beneficially Owned or Held by the
Investor, any other Stockholder or any other affiliate of the Stockholders for
purposes of the BHCA.

 

“Inspectors” shall have the meaning assigned to it in Section 5.04(a)(viii).

 

“Investment Transaction” shall have the meaning assigned to it in the Recitals.

 

“Investor” shall have the meaning assigned to it in the preamble.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act.

 

“Joinder Agreement” means a joinder to this Agreement, in form and substance
substantially consistent with Exhibit B.

 

“Losses” shall have the meaning assigned to it in Section 5.06(a)(i).

 

“Nonvoting Stock” means the class of nonvoting common stock of the Company
authorized pursuant to the Amended and Restated Charter.

 

“Observer” shall have the meaning assigned to it in Section 4.01(a).

 

“Offering Expenses” shall have the meaning assigned to it in Section 5.05(a).

 

“Permitted Transferee” means, with respect to the Investor or any other
Stockholder, any wholly owned Subsidiary of Sumitomo Mitsui Financial Group,
Inc. or the Investor, that becomes a party to this Agreement by delivering an
executed Joinder Agreement to the Company.

 



5

 

 

“Person” means any individual, firm, corporation, partnership, limited liability
company or other entity, and shall include any successor (by merger or
otherwise) of such entity.

 

“Records” shall have the meaning assigned to it in Section 5.04(a)(viii).

 

“Registrable Amount” means a number of shares of Class A Common Stock and
Nonvoting Stock such that the aggregate gross proceeds of an offering of such
shares of Class A Common Stock and Nonvoting Stock would reasonably be expected
to generate sale proceeds for the holders thereof (in the aggregate) of equal to
or greater than $50 million.

 

“Registrable Securities” means any Subject Shares. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when (i) a registration statement registering such securities under the
Securities Act has been declared effective and such securities have been sold or
otherwise transferred by the holder thereof pursuant to such effective
registration statement or (ii) such securities are sold in accordance with Rule
144 (or any successor provision) promulgated under the Securities Act and any
restrictive legend is removed therefrom.

 

“Registration Expenses” shall have the meaning assigned to it in
Section 5.05(a).

 

“Regulatory Hardship” shall have the meaning assigned to it in Section 3.03(a).

 

“Regulatory Hardship Transfer” shall have the meaning assigned to it in
Section 3.03(b).

 

“Representatives” with respect to any Person means such Person’s Affiliates, and
the directors, officers, employees, financial and legal advisors, accountants,
consultants and other representatives of such Person and its Affiliates.

 

“Requested Information” shall have the meaning assigned to it in
Section 5.06(d)(iii).

 

“Requesting Holder” shall have the meaning assigned to it in Section 5.02.

 

“Rule 144” shall have the meaning assigned to it in Section 6.04(a).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Holders” shall have the meaning assigned to it in Section 5.04(a)(i).

 

“Share Purchase Agreement” shall have the meaning assigned to it in the
Recitals.

 

“Shelf Notice” shall have the meaning assigned to it in Section 5.01(a).

 

“Shelf Registration” shall have the meaning assigned to it in Section 5.01(a).

 

“Shelf Registration Effectiveness Period” shall have the meaning assigned to it
in Section 5.01(a).

 



6

 

 

“Shelf Registration Statement” shall have the meaning assigned to it in
Section 5.01(a).

 

“Shelf Takedown Notice” shall have the meaning assigned to it in Section
5.01(e).

 

“Shelf Underwritten Offering” shall have the meaning assigned to it in
Section 5.01(e).

 

“Stockholder” means the Investor and each Permitted Transferee for so long as
any such Person owns Subject Shares.

 

“Subject Shares” shall have the meaning assigned to it in the Recitals.

 

“Subsidiary” means with respect to any Person (i) a corporation, fifty percent
(50%) or more of the voting or capital stock of which is, directly or indirectly
owned by such Person, (ii) any other partnership, joint venture, association,
joint stock company, trust, unincorporated organization or other entity in which
such Person, directly or indirectly, owns fifty percent (50%) or more of the
equity economic interest thereof or has the power to elect or direct the
election of fifty percent (50%) or more of the members of the governing body of
such entity or otherwise has control over such entity (e.g., as the managing
partner of a partnership), or (iii) any entities that would be considered
subsidiaries of such Person within the meaning of Regulation S-K or Regulation
S-X of the Commission. Notwithstanding the foregoing, the Subsidiaries of the
Company shall not include the Ares Funds or their portfolio companies or
investments, or special purpose entities formed to acquire any such portfolio
companies or investments, including collateralized loan obligations.

 

“Suspension Period” shall have the meaning assigned to it in Section 5.01(d).

 

“Transaction Litigation” shall have the meaning assigned to it in Section 7.05.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hypothecate, encumber, or similarly dispose of (by merger, disposition,
operation of law or otherwise), either voluntarily or involuntarily, or to enter
into any contract, option or other arrangement or understanding with respect to
the sale, transfer, assignment, or similar disposition of (by merger,
disposition, operation of law or otherwise), any Company Securities or any
interest in any Company Securities, including in any hedging, derivative, swap,
securities lending or similar agreements, arrangements or understandings or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of any Company Securities. The direct or indirect
Transfer of any securities of a Person that owns a security or any interest
therein shall be deemed to be a Transfer by such Person of such security or any
interest therein. Notwithstanding the foregoing: (a) a merger, amalgamation,
plan of arrangement or consolidation or similar business combination transaction
in which any Stockholder is a constituent entity shall not be deemed to be a
Transfer of any Company Securities or any interest in any Company Securities
Beneficially Owned by such Stockholder or any of its wholly owned Subsidiaries
so long as (i) the surviving Person of such transaction remains subject to, and
bound by, the obligations of such Stockholder under this Agreement and (ii) the
Initial Shares Beneficially Owned by such Stockholder and any of its wholly
owned Subsidiaries represent ten percent (10)% or less of the total assets
(based on the carrying value of such Initial Shares) of such Stockholder and its
wholly owned Subsidiaries, taken as a whole, immediately prior to entry into a
definitive agreement in respect of such transaction and (b) the sale, transfer,
assignment or similar disposition of equity interests or other securities of
Sumitomo Mitsui Financial Group, Inc. or any of its wholly owned Subsidiaries
shall not be deemed to be a Transfer of any Company Securities or any interest
in any Company Securities Beneficially Owned by such Stockholder or any of its
wholly owned Subsidiaries so long as the Initial Shares Beneficially Owned by
Sumitomo Mitsui Financial Group, Inc. or such Subsidiaries, as applicable, and
any of its wholly owned Subsidiaries represent ten percent (10)% or less of the
total assets (based on the carrying value of such Initial Shares) of Sumitomo
Mitsui Financial Group, Inc. or its Subsidiaries, as applicable, and any of its
wholly owned Subsidiaries, taken as a whole, immediately prior to entry into a
definitive agreement in respect of such transaction.

 



7

 

 

“Transfer Exceptions” shall have the meaning assigned to it in Section 3.02(a).

 

“Underwriting Agreement” means any underwriting agreement between the Company
and the underwriters named therein.

 

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public, whether in a marketed
transaction or in an overnight or block trade.

 

“Voluntary Exchange Event” shall have the meaning assigned to it in
Section 2.02(a).

 

“Voting Percentage Limit” means, as of any given time, a “voting percentage” (as
that concept is calculated and interpreted pursuant to 12 C.F.R. 225.2(u) or in
any successor regulation or published interpretation of the Federal Reserve
Board then in effect for purposes of the BHCA) of 4.90%.

 

Section 1.02.      Construction. For the purposes of this Agreement (i) words
(including capitalized terms defined herein) in the singular shall be held to
include the plural and vice versa and words (including capitalized terms defined
herein) of one gender shall be held to include other genders as the context
requires; (ii) the terms “hereof,” “hereunder,” “hereto,” “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and section and subsection references are to this
Agreement unless otherwise specified; (iii) the word “including” and words of
similar import when used in this Agreement means “including, without
limitation”; (iv) all references to any period of days shall be deemed to be to
the relevant number of calendar days unless otherwise specified; (v) all
references herein to “$” or dollars shall refer to United States dollars, unless
otherwise specified; (vi) Person shall be deemed to “Beneficially Own”
securities if such Person is deemed to be a “beneficial owner” within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act’ (vii) except as the
context otherwise requires, the terms “either,” “or,” “neither,” “nor,” and
“any” when used in this Agreement are not exclusive; (viii) all references to
any Article, Section, subsection, clause, or Exhibit are to the corresponding
Article, Section, subsection or clause of, or Exhibit to, this Agreement; (ix)
except as otherwise specified herein, references to agreements, contracts,
policies, standards, guidelines or instruments, or to statutes or regulations,
are to such agreements, contracts, policies, standards, guidelines or
instruments, or statutes or regulations, as amended or supplemented from time to
time (or to successors thereto); (xi) all references herein to the Subsidiaries
of a Person shall be deemed to include all direct and indirect Subsidiaries of
such Person, unless otherwise indicated or the context otherwise requires; (xii)
the word “extent” in the phrase “to the extent” means the degree to which a
subject or other theory extends, and such phrase shall not mean “if”; (xiii)
references to any party to this Agreement shall include such party’s successors
and permitted assigns; (xiv) accounting terms not otherwise defined have the
meaning assigned to them in accordance with United States generally accepted
accounting principles.

 



8

 

 

Article 2
Share Ownership

 

Section 2.01.      Mandatory Exchange of Class A Common Stock and Nonvoting
Stock. If, at any time, any Stockholder or the Company becomes aware of any
pending, proposed or contemplated Exchange Event, then (i) such Stockholder or
the Company, as applicable, shall promptly provide written notice to the other
parties of such Exchange Event and (ii) prior to the consummation of the
Exchange Event, effect an exchange whereby each share of Class A Common Stock
Held by the Stockholders and their affiliates (for purposes of the BHCA) in
excess of the Voting Percentage Limit is exchanged for an equal number of shares
of Nonvoting Stock (any such exchange, together with any exchange pursuant to
Section 2.02, an “Exchange”). Any Exchange shall be subject to satisfaction of
all requirements under applicable laws, rules and regulations, and each of the
Stockholders and the Company shall use their respective commercially reasonable
efforts to promptly satisfy all such requirements. In connection with an
Exchange, the Stockholders shall have the sole right to determine which shares
of Class A Common Stock of the Stockholders shall be so Exchanged.

 

Section 2.02.      Voluntary Exchange of Subject Shares.

 

(a)               Upon at least fifteen (15) Business Days’ prior written notice
from a Stockholder, the Company shall effect an Exchange of all or part of the
Class A Common Shares Held by the Stockholders (each, a “Voluntary Exchange
Event”) for an equal number of shares of Nonvoting Stock. Notwithstanding the
foregoing, the Company shall not be required to effect a Voluntary Exchange
Event if effecting such Voluntary Exchange Event would reasonably be expected to
have adverse consequences (other than that are de minimis) to the Company or its
stockholders (including making it reasonably less likely that any of the
Company’s equity securities would not be included on (or remain on) any stock or
exchange index), as reasonably determined by the Company in good faith. Any such
Exchange shall be subject to satisfaction of all requirements under applicable
laws, rules and regulations, and each of the Stockholders and the Company shall
use their respective commercially reasonable efforts to promptly satisfy all
such requirements.

 

(b)               Any notice requesting an Exchange delivered pursuant to this
Section 2.02 shall contain the number of shares of Class A Common Stock Held by
the Stockholders that it or they desire to be subject to an Exchange.

 

Section 2.03.      Nonvoting Stock.

 

(a)               All shares of Nonvoting Stock issued as part of an Exchange
(whether pursuant to Section 2.01 or Section 2.02) shall be (i) validly issued,
fully paid and non-assessable, (ii) free of preemptive or similar rights and
(iii) free of any lien or adverse claim created by the Company (other than
Transfer restrictions arising under this Agreement or applicable securities laws
or the Certificate of Incorporation). The Company shall bear all costs and
expenses incurred by the Company in connection with, and any issuance tax
resulting from, an Exchange. The Company shall promptly deliver to the
applicable Stockholders evidence of shares in book-entry registered in the name
of the applicable Stockholder, representing the applicable number of shares of
Nonvoting Stock issued in the Exchange for the shares of Class A Common Stock so
exchanged by such Stockholder.

 



9

 

 

(b)               The Company shall reserve for issuance out of its authorized
but unissued shares of Class A Common Stock, that number of shares of Class A
Common Stock into which the issued and outstanding shares of Nonvoting Stock are
convertible (in all cases, subject to and in accordance with expectations and
requirements of the Federal Reserve Board regarding the transfer and conversion
of non-voting securities for purposes of the BHCA).

 

(c)               The Company represents and warrants to the Stockholders that,
on the date of this Agreement, other than the Amended and Restated Charter
Requirements (as defined in the Purchase Agreement), the receipt of the
Stockholder Written Consent (as defined in the Purchase Agreement) and the
filing of the Amended and Restated Charter with (and acceptance thereof by) the
Delaware Secretary, (A) no consent, approval, authorization, order, license,
registration or qualification of or with any governmental agency or authority of
competent jurisdiction is required for the Company to perform its obligations
under this Article 2 and (B) such performance shall not result in any violation
of the provisions of the Certificate of Incorporation, Bylaws, or similar
constitutive or organizational documents of the Company.

 

Section 2.04.      Application of Agreement to Additional Securities.

 

(a)               Any additional Class A Common Stock or Nonvoting Stock of
which any Stockholder acquires Beneficial Ownership following the date of this
Agreement shall be “Subject Shares” and subject to the restrictions and
commitments contained in this Agreement as fully as if such Class A Common Stock
or Nonvoting Stock were Beneficially Owned by the Investor as of the date
hereof.

 

(b)               In the event that a majority of the Class A Common Stock or
Nonvoting Stock on a given date are converted or exchanged into any other
capital stock on such date (whether of the Company, an Affiliate of the Company
or otherwise), all references herein to Class A Common Stock or Nonvoting Stock
shall be deemed to mean the capital stock into which such shares of Class A
Common Stock or Nonvoting Stock are converted of exchanged.

 

Article 3
Transfer Restrictions

 

Section 3.01.      General Transfer Restrictions. The right of any Stockholder
to Transfer any Subject Shares is subject to the restrictions set forth in this
Article 3, and no Transfer by any Stockholder of any Subject Shares may be
effected except in compliance with this Article 3. Any attempted Transfer in
violation of this Agreement shall be of no effect and null and void, regardless
of whether the purported transferee has any actual or constructive knowledge of
the Transfer restrictions set forth in this Agreement, and shall not be recorded
on the stock transfer books of the Company.

 



10

 

 

Section 3.02.      Special Transfer Restrictions.

 

(a)               No Stockholder shall Transfer any Initial Shares, other than
Transfers (i) pursuant to an Exchange, (ii) to a Permitted Transferee, (iii)
pursuant to a Regulatory Hardship Transfer in accordance with Section 3.03, (iv)
pursuant to any sale, merger, consolidation, acquisition (including by way of
tender offer or exchange offer or share exchange), recapitalization or other
business combination involving the Company or any of its Subsidiaries, or (v)
with the prior written consent of the Company (the foregoing exceptions in
Section 3.02(a)(i)-(v), collectively, the “Transfer Exceptions”). The Investor
has advised the Company that it may consider certain hedging transactions for a
portion of its Initial Shares for risk management purposes, which hedging
transactions may be a Transfer of such portion of the Initial Shares. The
Company will reasonably consider in good faith whether to consent to any such
Transfer.

 

(b)               Notwithstanding Section 3.02(a):

 

(i)                 following the [two-year anniversary of the date hereof], the
Stockholders may Transfer up to 33.33% of the Initial Shares;

 

(ii)                following the [three-year anniversary of the date hereof],
the Stockholders may Transfer up to 66.66% of the Initial Shares;

 

(iii)               following the [four-year anniversary of the date hereof],
the Stockholders may Transfer any or all of the Initial Shares; and

 

(iv)              the Stockholders may Transfer any or all of the Initial Shares
in the event (and at and following the time) that the Company or any of its
Affiliates enters into a definitive agreement that contemplates a transaction or
transactions the consummation or completion of which would reasonably be
expected (at the time of announcement or any time thereafter) to result in the
Ares Ownership Condition no longer being satisfied.

 

(c)               In addition to the requirements of Sections 3.02(a), no
Stockholder shall Transfer any shares of Nonvoting Stock unless such Transfer
complies with the terms of this Agreement and the Certificate of Incorporation.

 

Section 3.03.      Regulatory Hardship Transfer.

 

(a)               If any Stockholder (i) determines in good faith and based on
the reasonable advice of external counsel (such counsel to be a law firm
possessing recognized expertise with respect to applicable laws and regulations
in the applicable jurisdiction(s) at issue) that continuing to Hold all or any
of the Subject Shares would be inconsistent with, violate or breach any
applicable laws or regulations or (ii) receives a directive or request from any
governmental agency or authority of competent jurisdiction to Transfer all or
any of its Subject Shares (either of clauses (i) or (ii), a “Regulatory
Hardship”), then the Stockholders shall promptly notify the Company of such
Regulatory Hardship. Such notice shall describe the nature of the Regulatory
Hardship in reasonable detail. Such description need not include information
that is not permitted by applicable laws or regulations to be disclosed. To the
extent permitted by law and practicable under the circumstances, the applicable
party shall use commercially reasonable efforts to obtain permission from the
appropriate governmental agency or authority of competent jurisdiction to
disclose such information to the other party.

 



11

 

 

(b)               Following the occurrence of a Regulatory Hardship or a Control
Event, the Stockholders shall have the right to Transfer (such Transfer, a
“Regulatory Hardship Transfer”) only such portion of the Subject Shares that is
required to be Transferred to remediate or eliminate such Regulatory Hardship or
Control Event to any third-party purchaser without being subject to any
restrictions on Transfer set forth in this Article 3.

 

Section 3.04.      Binding Effect on Transferees. A Permitted Transferee (and no
other Person) shall become a Stockholder under this Agreement, without any
further action by the Company, following a transfer by the Investor (or any
other Stockholder) of Subject Shares to such Permitted Transferee upon the
execution by such Permitted Transferee (and delivery to the Company) of a
Joinder Agreement.

 

Section 3.05.      Charter Provisions. The Company shall use its commercially
reasonable efforts to take or cause to be taken all lawful action necessary or
appropriate (including any amendment to the Certificate of Incorporation and/or
the Bylaws) to ensure that the Certificate of Incorporation and the Bylaws do
not contain any provisions that would (x) add restrictions to the
transferability of the Subject Shares, which restrictions are beyond those then
provided for in the Amended and Restated Charter, the Bylaws, this Agreement or
applicable securities laws, (y) nullify any of the rights of the Stockholders
arising under this Agreement or (z) have a materially disproportionate and
adverse effect on any Stockholder as compared to other stockholders of the
Company, in each case, unless such provision is expressly approved in advance in
writing by the Stockholders that own a majority of the Company Securities owned
by all Stockholders.

 

Article 4
Board of Directors

 

Section 4.01.      Board Observer.

 

(a)               For so long as the Stockholders (x) Beneficially Own, in the
aggregate, at least two-thirds (2/3) of the Initial Shares and (y) do not have a
Director Designation Right, (i) the Stockholders shall have the right to (A)
appoint one (1) non-voting representative (the “Observer”) to attend (at the
Observer’s option, in person or via remote access, including telephonically) all
meetings of the Board (and all committees thereof on which independent directors
of the Company serve (collectively, the “Independent Committees”)), (B) change
the Observer so appointed at any time upon written notice to the Company and (C)
upon the resignation, removal or replacement of the Observer for any reason, to
appoint another Observer and (ii) the Company shall provide the Observer with
copies of all notices, consents, resolutions, minutes or other written materials
provided or made available to the Board (or to any Independent Committee) as set
forth in the Board Agreement. The Stockholders shall cease to have any right or
entitlement to appoint an Observer from and after the first instance in which
the Stockholders cease to Beneficially Own, in the aggregate, at least
two-thirds (2/3) of the Initial Shares.

 



12

 

 

(b)               Prior to the right of the Observer to attend any meeting of
the Board (or any Independent Committee) or receive the information contemplated
in Section 4.01(a)(ii), the Observer shall execute and deliver to the Company a
Board Agreement.

 

(c)               Notwithstanding anything to the contrary in this Agreement or
the Board Agreement, the Company may exclude such Observer from access to any
portions of materials or attendance at any portion of any meetings of the Board
(or any Independent Committee) to the extent that such (i) access or attendance
would reasonably be expected to jeopardize the attorney-client privilege of the
Company, any of its Affiliates or the Ares Funds, (ii) access or attendance
would reasonably be expected to violate any confidentiality obligation owed to
any unaffiliated third party by the Company, any of its Affiliates or the Ares
Funds, (iii) materials or meetings relates to (A) the Company’s, the Ares Funds’
or any of their respective Affiliates’ relationship, contractual or otherwise,
with any of the Stockholders or any of their respective Affiliates or (B) any
actual or potential transactions between or involving the Company, the Ares
Funds or any of their respective Affiliates, on the one hand, and any of the
Stockholders or any of their respective Affiliates, on the other hand, or (iv)
such exclusion is necessary to avoid an actual or reasonably likely conflict of
interest. Notwithstanding the foregoing, the Company shall use commercially
reasonable efforts to make other arrangements (including redacting information
or making substitute disclosure arrangements) that would enable disclosure to
the Observer to occur without (A) in the case of the foregoing clause (i),
jeopardizing such privilege, (B) in the case of the foregoing clause (ii),
violating such confidentiality obligations, or (C) in the case of the foregoing
clause (iv), creating an actual or reasonably likely conflict of interest.

 

(d)               Notwithstanding anything in this Agreement to the contrary,
the Observer must be reasonably acceptable to the Company and may not be a
Person who (i) has been removed for cause from the Board, (ii) has ever been
convicted of a felony or equivalent crime (which conviction was not subsequently
overturned) under the laws of any jurisdiction, (iii) is or has been subject to
any permanent injunction on serving on the board of directors (or similar
governing body) of publicly listed companies in the United States for violation
of any United States federal or state securities law, (iv) has been determined
by any governmental or quasi-governmental agency or authority of competent
jurisdiction, or is reasonably likely pursuant to applicable law, regulation or
listing authority rules, to be ineligible to serve on a board of directors (or
similar governing body) of publicly listed companies or (v) is employed by, is
engaged as a consultant for, or serves as a director (or similar position) for,
any competitor of the Company. The Company acknowledges that the individual
identified by the Investor in writing as the Observer as of the date of the
Purchase Agreement is acceptable to the Company.

 



13

 

 

Section 4.02.      Director Designation Right.

 

(a)               In the event that the aggregate Economic Ownership Percentage
of the Stockholders is equal to or greater than ten percent (10%) (a “Director
Designation Right Event”), the Stockholders that own a majority of the Company
Securities owned by all Stockholders shall have the right to designate one (1)
individual to be nominated for election as a Director (such individual, a
“Stockholder Designee” and such right, the “Director Designation Right”).
Notwithstanding the foregoing, such Stockholders shall not exercise the Director
Designation Right in the event that doing so would require the Stockholders or
their Affiliates to submit and file notification obligations of the HSR Act in
respect of the investment in the Company by the Stockholders until such time as
such submission and filing shall have occurred and any applicable waiting period
under the HSR Act relating to such filing shall have expired or been terminated.
In the event that, following a Director Designation Right Event, the aggregate
Economic Ownership Percentage of the Stockholders decreases below ten percent
(10%) as a result of (i) Transfers of Company Securities by the Stockholders
(other than to a Permitted Transferee), the Stockholders shall cause the
Director designated by it or them to promptly resign as a Director of the Board
or (ii) any other action, change, circumstance, occurrence or event (including
share issuances by the Company), the Investor shall retain the Director
Designation Right for a period of six (6) months following such other action,
change, circumstance, occurrence or event, and, thereafter, the Stockholders
shall cause the Director designated by it or them to promptly resign as a
Director of the Board. The loss of the Director Designation Right in one or more
instances (regardless of the reason) shall not prevent or preclude the
Stockholders from obtaining and exercising the Director Designation Right in the
future in the event of a subsequent Director Designation Right Event.
Notwithstanding the foregoing, the Stockholders shall cease to have any right to
obtain or exercise the Director Designation Right from and after the first
instance in which the Stockholders cease to Beneficially Own, in the aggregate,
at least two-thirds (2/3) of the Initial Shares.

 

(b)               At any time that the Stockholders are entitled to the Director
Designation Right:

 

(i)                 the Company shall take all reasonable actions within its
control (subject to any applicable laws or securities exchange or equivalent
listing requirements) to effectuate the provisions of this Section 4.02 and to
cause the election or appointment of the individual designated by the
Stockholders pursuant to Section 4.02(a), which shall include the Company (i)
including such designee in the slate of nominees recommended by the Board for
election at any meeting of stockholders of the Company at which Directors are to
be elected to the Board and (ii) nominating, recommending and using its
commercially reasonable efforts to solicit from its stockholders eligible to
vote for the election of Directors proxies in favor of the election of such
designee in the same manner and to the same extent it solicits proxies in favor
of other candidates nominated for election by the Board; and

 

(ii)              in the event that a vacancy is created at any time by the
death, disability, retirement, resignation or removal of any Director who has
been designated by the Stockholders pursuant to Section 4.02(a) (other than as a
result of a failure of such Director who has been nominated for election as a
Director to be re-elected at any meeting of stockholders of the Company at which
Directors are to be elected to the Board), subject to Section 4.02(d), the
Company shall take all reasonable actions within its control (subject to any
applicable laws or securities exchange or equivalent listing requirements) to
cause the vacancy created thereby to be filled as promptly as practicable by a
new designee of the Stockholders, including by appointment to the Board by the
Directors (to the extent permitted by the Certificate of Incorporation and
Bylaws and applicable law).

 



14

 

 

(c)               Prior to (or substantially concurrently with) the Company
taking any actions to appoint or nominate a Stockholder Designee, such
Stockholder Designee shall execute and deliver to the Company a Board Agreement.

 

(d)               Notwithstanding anything in this Agreement to the contrary,
the Stockholder Designee must be reasonably acceptable to the Company and may
not be a Person who (i) has been removed for cause from the Board, (ii) has ever
been convicted of a felony or equivalent crime (which conviction was not
subsequently overturned) under the laws of any jurisdiction, (iii) is or has
been subject to any permanent injunction on serving on the board of directors
(or similar governing body) of publicly listed companies in the United States
for violation of any United States federal or state securities law, (iv) has
been determined by any governmental or quasi-governmental agency or authority of
competent jurisdiction, or is reasonably likely pursuant to applicable law,
regulation or listing authority rules, to be ineligible to serve on a board of
directors (or similar governing body) of publicly listed companies or (v) is
employed by, is engaged as a consultant for, or serves as a director (or similar
position) for, any competitor of the Company.

 

Section 4.03.      Corporate Opportunities. To the maximum extent permitted by
applicable law, the Company hereby renounces any interest or expectancy in, or
any right to be offered an opportunity to participate in, any business
opportunities or classes or categories of business opportunities (each, a
“Corporate Opportunity”) that are developed by or presented to an Observer or
Stockholder Designee (other than any Corporate Opportunity presented to such
Observer or Stockholder Designee in connection with his or her capacity as
such), even if such Corporate Opportunity is one that the Company, any of the
Company’s Subsidiaries, any Ares Fund or any of their respective Affiliates
might reasonably be deemed to have pursued or had the ability or desire to
pursue if granted the opportunity to do so. Except for a Corporate Opportunity
presented to an Observer or Stockholder Designee in connection with his or her
capacity as such, no Observer or Stockholder Designee shall have any duty to
communicate or offer any Corporate Opportunity to the Company, any of the
Company’s Subsidiaries, any Ares Fund or any of their respective Affiliates.
Notwithstanding the foregoing, an Observer or Stockholder Designee who is
offered or presented a Corporate Opportunity in his or her capacity as an
Observer or Stockholder Designee, as applicable, shall be obligated to
communicate such Corporate Opportunity to the Company, and none of such Observer
or Stockholder Designee, the Stockholders nor any of their respective Affiliates
shall pursue such opportunity unless the Board has adopted a resolution
expressly waiving such opportunity on behalf of the Company.

 



15

 

 

Article 5
Registration Rights

 

Section 5.01.      Shelf Registration.

 

(a)               Subject to Section 5.01(d), the Investor or any of its
Permitted Transferees (in each case, if it is a Stockholder under this
Agreement) may by written notice delivered (which notice can be delivered at any
time after the eleven (11) month anniversary of the date hereof) to the Company
(the “Shelf Notice”) require the Company to, with respect to all or, if the
amount to be registered is equal to or greater than the Registrable Amount, any
portion of the Registrable Securities, (a) as promptly as practicable (but no
later than forty-five (45) days after the date the Shelf Notice is delivered)
prepare and file a registration statement on Form S-3 (or a supplement to an
existing effective registration statement to the extent the Company is legally
able to do so) or a successor form as permitted by Rule 415 of the Securities
Act (or such other similar rule as is then applicable) (the “Shelf Registration
Statement”) for the public resale of such Registrable Securities then
outstanding on a delayed or continuous basis (the “Shelf Registration”) and (b)
if such Shelf Registration Statement has not theretofore been declared effective
or is not automatically effective upon such filing, use commercially reasonable
efforts to cause such Shelf Registration Statement to become and be declared
effective by the Commission no later than sixty (60) days after such filing date
and in any event as soon as practicable after such filing. The Company shall use
commercially reasonable efforts to cause each Shelf Registration Statement filed
pursuant to this Section 5.01(a) to be continuously effective, supplemented,
amended or replaced to the extent necessary to ensure that it is available for
the resale of all Registrable Securities Beneficially Owned by the Investor (or
any of its Permitted Transferees) and any other Persons that at the time of the
Shelf Notice meet the definition of a “Stockholder” (as such term is used
herein) who elect to participate therein as provided in Section 5.01(c) until
the earlier of (i) all Registrable Securities covered by the Shelf Registration
Statement having been distributed in the manner set forth and as contemplated in
such Shelf Registration Statement and (ii) such time as the Stockholders,
together, Beneficially Own less than a Registrable Amount (the “Shelf
Registration Effectiveness Period”). So long as the Company is a well-known
seasoned issuer (as defined in Rule 405 under the Securities Act) at the time of
filing of the Shelf Registration Statement with the Commission, such Shelf
Registration Statement shall be designated by the Company as an automatic Shelf
Registration Statement.

 

(b)               If, at any time, a Shelf Registration ceases to be effective,
the Company shall use its commercially reasonable efforts to file and use its
commercially reasonable efforts to cause to become effective a new “evergreen”
Shelf Registration Statement providing for an offering to be made on a
continuous basis of all of the Registrable Securities of the holders. Such Shelf
Registration Statement shall be filed on Form S-3 or, if Form S-3 is unavailable
to the Company, on Form S-1 following a Demand Registration in the manner
contemplated by Section 5.02.

 

(c)               As promptly as practicable but in no event later than ten (10)
Business Days after receipt of a Shelf Notice pursuant to Section 5.01(a), the
Company will deliver written notice thereof to each Stockholder. Each
Stockholder may elect to participate in the Shelf Registration Statement by
delivering to the Company (not later than five (5) Business Days after delivery
of such notice by the Company) a written request to so participate.

 

(d)               Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled, from time to time, by providing notice
to the Stockholders who elected to participate in the Shelf Registration
Statement or to the Demanding Holders, as applicable, to (i) delay the filing or
effectiveness of any registration statement or prospectus or (ii) require such
Stockholders to suspend the use of the prospectus for sales of Registrable
Securities under any registration statement for a reasonable period of time not
to exceed ninety (90) days in succession or one hundred and fifty (150) days in
the aggregate in any twelve-month period and not more than twice in such
twelve-month period (a “Suspension Period”) if the Board determines in good
faith and in its reasonable judgment that it is required to disclose in such
registration statement or prospectus material, non-public information that the
Company has a bona fide business purpose for preserving as confidential.
Immediately upon receipt of such notice, the Stockholders covered by such
registration statement shall suspend the use of the prospectus until the
requisite changes to the prospectus have been made as required below. Any
Suspension Period shall terminate at such time as the public disclosure of such
information is made. After the expiration of any Suspension Period and without
any further request from a Stockholder, the Company shall as promptly as
practicable prepare a post-effective amendment or supplement to such
registration statement or prospectus, or any document incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to purchasers of the Registrable Securities included therein, the prospectus
will not include an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company shall not
allow the use of any other registration statement or file any new registration
statement during any Suspension Period.

 



16

 

 

(e)               At any time, and from time-to-time, during the Shelf
Registration Effectiveness Period (except during a Suspension Period), each of
the Investor or any of its Permitted Transferees (in each case, if it is a
Stockholder hereunder) may deliver a notice (a “Shelf Takedown Notice”) to
notify the Company of their intent to sell Registrable Securities covered by the
Shelf Registration Statement (in whole or in part) in an Underwritten Offering
(a “Shelf Underwritten Offering”). Notwithstanding the foregoing, the Company
(i) shall not be obligated to participate in more than two (2) marketed
underwritten offerings during any twelve (12) month period and (ii) may take
such actions (including deferring a Shelf Underwritten Offering) as it deems
necessary or appropriate to comply with its policies regarding trading windows
or otherwise to coordinate the timing of such Shelf Underwritten Offering with
the Company’s earnings releases and Commission reporting obligations (provided
such actions are applied consistently to the Investor and any other Persons
otherwise generally subject to policies regarding trading windows). Such Shelf
Takedown Notice shall specify (x) the aggregate number of Registrable Securities
requested to be registered in such Shelf Underwritten Offering and (y) the
identity of the Stockholder(s) requesting such Shelf Underwritten Offering. Upon
receipt by the Company of such notice, the Company shall promptly comply with
the applicable provisions of this Agreement, including those provisions of
Section 5.04 relating the Company’s obligation to make Filings with the
Commission, assist in the preparation and filing with the Commission of
prospectus supplements and amendments to the Shelf Registration Statement,
participate in “road shows,” agree to customary “lock-up” agreements with
respect to the Company’s securities and obtain “comfort” letters, and the
Company shall take such other actions as necessary or appropriate to permit the
consummation of such Shelf Underwritten Offering as promptly as practicable.
Each Shelf Underwritten Offering shall be for the sale of a number of
Registrable Securities equal to or greater than the Registrable Amount. In any
Shelf Underwritten Offering, the Stockholders participating in such Shelf
Underwritten Offering that hold a majority of the Registrable Securities
included in such Shelf Underwritten Offering shall select the investment bank(s)
and managers that will serve as lead or co-managing underwriters with respect to
the offering of such Registrable Securities, which shall be reasonably
acceptable to the Company.

 

Section 5.02.      Demand Registration. Subject to the provisions of
Section 5.01(d), if the Company is ineligible to use a Shelf Registration
Statement or if the Shelf Registration Statement is otherwise unavailable to the
Company, the Stockholders (the “Demanding Holders”) may make a written demand
that the Company promptly prepare and file a registration statement (a “Demand
Registration Statement”) under the Securities Act of all or part of their
Registrable Securities having an anticipated aggregate offering price of the
value of all the Registrable Securities owned by the Stockholders, which written
demand shall describe the amount and type of security to be included in such
Demand Registration Statement and the intended method(s) of distribution
thereof, which may include delayed distribution pursuant to Rule 415 under the
Securities Act (such written demand a “Demand Registration”). Each Demand
Registration shall be for the sale of a number of Registrable Securities equal
to or greater than the Registrable Amount. The Company shall, within ten (10)
Business Days after receipt of the Demand Registration, notify, in writing, all
other Stockholders, if any, of such demand, and each holder of Registrable
Securities who thereafter wishes to include all or a portion of such holder’s
Registrable Securities in a Demand Registration (each such holder that includes
all or a portion of such holder’s Registrable Securities in such Demand
Registration, a “Requesting Holder”) shall so notify the Company, in writing,
within five (5) Business Days after the receipt by such other Stockholders of
the notice from the Company. Upon receipt by the Company of any such written
notification from a Requesting Holder(s), such Requesting Holder(s) shall be
entitled to have their Registrable Securities included in such Demand
Registration and the Company shall effect, as soon thereafter as practicable,
the registration of all Registrable Securities requested by the Demanding
Holder(s) and Requesting Holder(s) pursuant to such Demand Registration,
including by filing a Demand Registration Statement relating thereto as soon as
practicable, but not more than sixty (60) days immediately after the Company’s
receipt of the Demand Registration. Under no circumstances shall the Company be
obligated to obtain effectiveness of more than one (1) Demand Registration
Statement under this Section 5.02 with respect to any or all Registrable
Securities within any twelve (12) month period; provided that a Demand
Registration shall not count against this limitation unless and until (i) the
Demand Registration Statement has been declared effective by the Commission,
(ii) the Company has complied with all of its obligations under this Agreement
with respect thereto, and (iii) the Demand Registration Statement has remained
effective for the Shelf Registration Effectiveness Period; provided, further,
that if, after such Demand Registration Statement has been declared effective,
an offering of Registrable Securities pursuant to a Demand Registration is
subsequently interfered with by any stop order or injunction of the Commission,
federal or state court or any other governmental agency, then the Demand
Registration Statement shall be deemed not to have been declared effective,
unless and until, such stop order or injunction is removed, rescinded or
otherwise terminated; provided, further, that the Company shall not be obligated
or required to file another Demand Registration Statement until the Demand
Registration Statement that has been previously filed with respect to a Demand
Registration becomes effective or is subsequently terminated.

 

Section 5.03.      Withdrawal Rights. Any Stockholder having notified or
directed the Company to include any or all of its Registrable Securities in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of the Registrable
Securities designated by it for registration by giving written notice to such
effect to the Company prior to the effective date of such registration
statement. In the event of any such withdrawal, the Company shall not include
such Registrable Securities in the applicable registration and such Registrable
Securities shall continue to be Registrable Securities for all purposes of this
Agreement. No such withdrawal shall affect the obligations of the Company with
respect to the Registrable Securities not so withdrawn.

 



17

 

 

Section 5.04.      Registration Procedures. (a) If and whenever the Company is
required to use commercially reasonable efforts to effect the registration of
any Registrable Securities under the Securities Act as provided in Sections 5.01
and 5.02, the Company shall as promptly as practicable (in each case, to the
extent applicable):

 

(i)                 prepare and file with the Commission a registration
statement to effect such registration, use commercially reasonable efforts to
cause such registration statement to become effective as promptly as
practicable, and thereafter use commercially reasonable efforts to cause such
registration statement to remain effective pursuant to the terms of this
Agreement; provided, however, that the Company may discontinue any registration
of its securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto; provided,
further, that before filing such registration statement or any amendments
thereto, the Company will furnish to the counsel selected by the holders of
Registrable Securities which are to be included in such registration (“Selling
Holders”) copies of all such documents proposed to be filed, which documents
will be subject to the review of and comment by such counsel (it being
understood that counsel to the Selling Holders will conduct its review and
provide any comments promptly);

 

(ii)              prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to such registration
statement and the prospectus used in connection therewith and any Exchange Act
reports incorporated by reference therein as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement until the earlier of such time as all of such securities
have been disposed of in accordance with the intended methods of disposition by
the Selling Holder(s) set forth in such registration statement or (A) in the
case of a Demand Registration pursuant to Section 5.02, the expiration of sixty
(60) days after such registration statement becomes effective or (B) in the case
of a Shelf Registration pursuant to Section 5.01, the Shelf Registration
Effectiveness Period;

 

(iii)            furnish to each Selling Holder and each underwriter, if any, of
the securities being sold by such Selling Holder such number of conformed copies
of such registration statement and of each amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the Securities Act, in conformity with the requirements of the Securities Act,
and any Issuer Free Writing Prospectus and such other documents as such Selling
Holder and underwriter, if any, may reasonably request in order to facilitate
the public sale or other disposition of the Registrable Securities owned by such
Selling Holder;

 



18

 

 

(iv)             use commercially reasonable efforts to register or qualify such
Registrable Securities covered by such registration statement under such other
securities laws or blue sky laws of such jurisdictions as any Selling Holder and
any underwriter of the securities being sold by such Selling Holder shall
reasonably request, and take any other action which may be reasonably necessary
or advisable to enable such Selling Holder and underwriter to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Selling Holder, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (iv)
be obligated to be so qualified, to subject itself to taxation in any such
jurisdiction or to file a general consent to service of process in any such
jurisdiction;

 

(v)               use commercially reasonable efforts to cause such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and, if no such securities are so listed,
use commercially reasonable efforts to cause such Registrable Securities to be
listed on the New York Stock Exchange or the Nasdaq Stock Market;

 

(vi)             use commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agency or authority of competent
jurisdiction as may be necessary to enable the Selling Holder(s) thereof to
consummate the disposition of such Registrable Securities;

 

(vii)          in connection with an Underwritten Offering, obtain for each
Selling Holder and underwriter:

 

(A)             an opinion of counsel for the Company, covering the matters
customarily covered in opinions requested in underwritten offerings (including
customary negative assurances) and such other matters as may be reasonably
requested by such Selling Holder and underwriters, and

 

(B)              a “comfort” letter (or, in the case of any such Person which
does not satisfy the conditions for receipt of a “comfort” letter specified in
AU Section 634 of the AICPA Professional Standards, an “agreed upon procedures”
letter) signed by the independent registered public accountants who have
certified the Company’s financial statements included in such registration
statement (and, if necessary, any other independent registered public accountant
of any business acquired by the Company from which financial statements and
financial data are, or are required to be, included in the registration
statement);

 



19

 

 

(viii)        promptly make available for inspection by any Selling Holder, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such Selling Holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable such Selling Holder or underwriter to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any such Inspector in
connection with such registration statement promptly; provided that, (1) unless
the disclosure of such Records is necessary to avoid or correct a misstatement
or omission in the registration statement or the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction, the Company shall not be required to provide any information under
this clause (viii) if (i) the Company believes, after consultation with counsel
for the Company, that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such information or (ii) if
either (A) the Company has requested and been granted from the Commission
confidential treatment of such information contained in any filing with the
Commission or documents provided supplementally or otherwise or (B) the Company
reasonably determines in good faith that such Records are confidential and so
notifies the Inspectors in writing unless prior to furnishing any such
information with respect to (i) or (ii) such holder of Registrable Securities
requesting such information agrees, and causes each of its Inspectors, to enter
into a confidentiality agreement on terms reasonably acceptable to the Company;
(2) each holder of Registrable Securities agrees that it will, upon learning
that disclosure of such Records is sought in a court of competent jurisdiction,
give notice to the Company and allow the Company, at its expense, to undertake
appropriate action and to prevent disclosure of the Records deemed confidential;
and (3) to the extent practicable, the foregoing inspection and information
gathering shall be coordinated on behalf of the Selling Holders participating in
such offering by one law firm designated by and on behalf of such Selling
Holders, which counsel the Company reasonably determines to be acceptable;

 

(ix)             promptly notify in writing each Selling Holder and the
underwriters, if any, of the following events:

 

(A)             the filing of the registration statement, the prospectus or any
prospectus supplement related thereto, any Issuer Free Writing Prospectus or
post-effective amendment to the registration statement, and, with respect to the
registration statement or any post-effective amendment thereto, when the same
has become effective;

 

(B)              any request by the Commission for amendments or supplements to
the registration statement or the prospectus or for additional information;

 

(C)              the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose;

 

(D)             when any Issuer Free Writing Prospectus includes information
that may conflict with the information contained in the registration statement;
and

 

(E)              the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;

 



20

 

 

(x)               notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and, at the request of any Selling Holder, promptly prepare and
furnish to such Selling Holder a reasonable number of copies of a supplement to
or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading;

 

(xi)             use commercially reasonable efforts to obtain the withdrawal of
any order or to fulfill any request suspending the effectiveness of such
registration statement;

 

(xii)          cooperate with any Selling Holder and any underwriter and the
managing underwriter to facilitate the timely preparation and delivery of
certificates or security entitlements (which shall not bear any restrictive
legends unless required under applicable law), if necessary or appropriate,
representing securities sold under any registration statement, and enable such
securities to be in such denominations and registered in such names as the
managing underwriter or such Selling Holder may request and keep available and
make available to the Company’s transfer agent prior to the effectiveness of
such registration statement a supply of such certificates as necessary or
appropriate;

 

(xiii)        have appropriate officers of the Company prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, take other actions to obtain ratings for any Registrable
Securities (if they are eligible to be rated) and otherwise use its commercially
reasonable efforts to cooperate as reasonably requested by the Selling Holders
and the underwriters in the offering, marketing or selling of the Registrable
Securities;

 

(xiv)         have appropriate officers of the Company, and cause
representatives of the Company’s independent registered public accountants, to
participate in any due diligence discussions reasonably requested by any Selling
Holder or any underwriter;

 

(xv)           if requested by any underwriter, agree, and cause the Company and
any directors or officers of the Company to agree, to be bound by customary
“lock-up” agreements restricting the ability to dispose of Company Securities;
provided that (A) the Company and any directors or officers of the Company shall
not be required to enter into any lock-up agreement unless requested by the
underwriters, if any, in an underwritten offering; and (B) unless the Selling
Holders, collectively, own less than three percent (3%) of the Company following
such transaction, such agreement shall be on terms substantially similar to that
entered into by the holders selling Registrable Securities, and (C) in any
event, such agreement shall not include a lock-up period longer than ninety (90)
days from the date of the final prospectus relating to such offering;

 



21

 

 

(xvi)         if requested by any Selling Holders or any underwriter, promptly
incorporate in the registration statement or any prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Selling Holders may reasonably request to have included therein, including
information relating to the “Plan of Distribution” of the Registrable
Securities;

 

(xvii)      cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any
underwriter that is required to be undertaken in accordance with the rules and
regulations of the FINRA;

 

(xviii)    otherwise use commercially reasonable efforts to cooperate as
reasonably requested by the Selling Holders and the underwriters in the
offering, marketing or selling of the Registrable Securities;

 

(xix)         otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and all reporting
requirements under the rules and regulations of the Exchange Act; and

 

(xx)           use commercially reasonable efforts to take any action requested
by the Selling Holders, including any action described in clauses (i) through
(xix) above to prepare for and facilitate any “over-night deal” or other
proposed sale of Registrable Securities over a limited timeframe.

 

The Company may require each Selling Holder and each underwriter, if any, to
furnish the Company in writing such information regarding each Selling Holder or
underwriter and the distribution of such Registrable Securities as the Company
may from time to time reasonably request to complete or amend the information
required by such registration statement.

 

(b)               Without limiting any of the foregoing, in the event that the
offering of Registrable Securities is to be made by or through an underwriter,
the Company shall enter into an Underwriting Agreement with a managing
underwriter or underwriters containing representations, warranties, indemnities
and agreements customarily included (but not inconsistent with the covenants and
agreements of the Company contained herein) by an issuer of common stock in
underwriting agreements with respect to offerings of common stock for the
account of, or on behalf of, such issuers. In connection with any offering of
Registrable Securities registered pursuant to this Agreement, the Company shall
furnish to the underwriter, if any (or, if no underwriter, the Selling Holder),
unlegended certificates representing ownership of the Registrable Securities
being sold (unless, in the Company’s sole discretion, such Registrable
Securities are to be issued in uncertificated form pursuant to the customary
arrangements for issuing shares in such form), in such denominations as
requested and instruct any transfer agent and registrar of the Registrable
Securities to release any stop transfer order with respect thereto.

 



22

 

 

(c)               Each Selling Holder agrees that upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 5.04(a)(x), such Selling Holder shall forthwith discontinue such Selling
Holder’s disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Selling Holder
is advised in writing by the Company that such Selling Holder may resume such
disposition and such Selling Holder has received copies of the supplemented or
amended prospectus contemplated by Section 5.04(a)(x) and, if so directed by the
Company, such Selling Holder shall deliver to the Company, at the Company’s
expense, all copies, other than permanent file copies, then in such Selling
Holder’s possession of the prospectus current at the time of receipt of such
notice relating to such Registrable Securities. In the event the Company shall
give such notice, any applicable sixty (60) day period during which such
registration statement must remain effective pursuant to this Agreement shall be
extended by the number of days during the period from the date of giving of a
notice regarding the happening of an event of the kind described in
Section 5.04(a)(ix) to the date when all such Selling Holders shall receive such
a supplemented or amended prospectus and such prospectus shall have been filed
with the Commission.

 

(d)               If the sole or managing underwriter of a public offering
pursuant to a Demand Registration or Shelf Underwritten Offering advises the
Company that the number of Registrable Securities to be included exceeds the
number of Registrable Securities that can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that shall be paid in such offering or the marketability thereof, the Company
shall include in such registration the greatest number of Registrable Securities
proposed to be registered by the Holders, which in the opinion of such
underwriters can be sold in such offering without adversely affecting the
distribution of the securities being offered, the price that shall be paid in
such offering or the marketability thereof, ratably among the Holders requesting
registration, based on the respective amounts of Registrable Securities held by
each such Holder.

 

(e)               Except in the case of a Demand Registration or Shelf
Underwritten Offering, if the sole or managing underwriter of a registration
advises the Company in writing that in its opinion the number of Registrable
Securities and other securities requested to be included exceeds the number of
Registrable Securities and other securities which can be sold in such offering
without adversely affecting the distribution of the securities being offered,
the price that shall be paid in such offering or the marketability thereof, the
Company shall include in such registration the Registrable Securities and other
securities of the Company in the following order of priority:

 

(i)                 first, to the Company for its own account; and

 

(ii)              second, to the Holders requesting such registration, ratably
among such Holders based on the respective amounts of Registrable Securities
held by each such Holder.

 

(iii)            Upon delivering a request under this Section 5.04, a Holder
shall, if requested by the Company, execute and deliver execute such agreements
as the Company may reasonably request to facilitate such registration.

 



23

 

 

(f)                Each Holder agrees that in connection with an underwritten
offering made pursuant to this Section 5 (whether or not such Holder is
participating in such registration), if (i) requested by the Company or the
managing underwriter or underwriters of such underwritten offering and (ii) all
directors and officers of the Company agree to be bound by the same restrictions
with respect to any capital stock of the Company held by such directors and
officers (other than those included in the registration), such Holder shall not
sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any Registrable Securities or other capital stock of the
Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time as the Company or such underwriters may specify; provided
that such period of time shall not exceed the shorter of (x) ninety (90) days
following the effective date of the applicable offering and (y) such other
period as the underwriters may require of the Company; provided, further, that
if any director or officer of the Company is provided with the prior written
consent of the Company or such underwriters, as the case may be, to engage in
any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any capital stock of the Company any capital stock of the Company
held by such directors and officers (other than those included in the
registration), then such consent will also be simultaneously provided to each
Holder with respect to a corresponding number of Registrable Securities held by
such Holder.

 

Section 5.05.      Registration Expenses. (a) All expenses incident to the
Company’s performance of, or compliance with, its obligations under this
Agreement including (i)(A) all registration and filing fees, all fees and
expenses of compliance with securities and “blue sky” laws, (B) all fees and
expenses associated with filings required to be made with FINRA (including, if
applicable, the fees and expenses of any “qualified independent underwriter” as
such term is defined in NASD Rule 2720 or the equivalent rule incorporated into
the FINRA rulebook), (C) all fees and expenses of compliance with securities and
“blue sky” laws, (D) all printing (including expenses of printing certificates,
if any, for the Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing prospectuses if the printing of
prospectuses and Issuer Free Writing Prospectuses is requested by a holder of
Registrable Securities) and copying expenses, (E) all messenger and delivery
expenses, (F) all fees and expenses of the Company’s independent certified
public accountants and counsel (including with respect to “comfort” letters,
“agreed-upon procedures” letter and opinions) and (G) fees and expenses of one
(1) counsel for the Stockholders selling in such registration (which firm shall
be selected by the Stockholders selling in such registration that hold a
majority of the Registrable Securities included in such registration)
(collectively, the “Registration Expenses”) and (ii) any expenses described in
clauses (i)(A) through (G) above incurred in connection with the marketing and
sale of Registrable Securities (“Offering Expenses”) shall be borne by the
Company, regardless of whether a registration is effected, marketing is
commenced or sale is made. The Company will pay its internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties, the expense of any annual audit and the expense of any
liability insurance) and the expenses and fees for listing the securities to be
registered on each securities exchange and included in each established
over-the-counter market on which similar securities issued by the Company are
then listed or traded.

 

(b)               Each Selling Holder shall pay its portion of all (i)
underwriting fees, discounts and commissions, (ii) legal fees for counsel to the
Selling Holders and (iii) and transfer taxes, if any, relating to the sale of
such Selling Holder’s Registrable Securities pursuant to any registration.

 



24

 

 

Section 5.06.      Indemnification.

 

(a)               Registration Statement Indemnification.

 

(i)                 The Company agrees to indemnify and hold harmless, to the
fullest extent permitted by law, each Selling Holder, its officers, directors,
employees, managers, members, partners and Affiliates, and each underwriter in
an Underwritten Offering from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable and documented expenses of
investigation and reasonable and documented attorneys’ fees and expenses)
(collectively, the “Losses”) caused by, resulting from or relating to any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, any Issuer Free Writing Prospectus, any prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission (or alleged omission) of a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as the same are caused by
any information furnished in writing to the Company by (i) a Selling Holder or
(ii) an underwriter expressly for use therein.

 

(ii)              In connection with any registration statement in which a
holder of Registrable Securities is participating, each such Selling Holder will
furnish to the Company in writing information regarding such Selling Holder’s
ownership of Registrable Securities and its intended method of distribution
thereof and, to the extent permitted by applicable law, shall, severally and not
jointly, indemnify the Company, its directors, officers, employees and agents
and each Person who controls (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) the Company or such other indemnified
Person and each underwriter in an Underwritten Offering against all Losses
caused by any untrue statement of material fact contained in the registration
statement, any Issuer Free Writing Prospectus, any prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, but only to the extent that such untrue statement or omission is
made in reliance upon the information furnished in writing to the Company by
such Selling Holder expressly for use therein; provided, however, that each
Selling Holder’s obligation to indemnify the Company hereunder shall, to the
extent more than one Selling Holder is subject to the same indemnification
obligation, be apportioned between each Selling Holder based upon the net amount
received by each Selling Holder from the sale of Registrable Securities, as
compared to the total net amount received by all of the Selling Holders of
Registrable Securities sold pursuant to such registration statement.
Notwithstanding the foregoing, no Selling Holder shall be liable to the Company
for amounts in excess of the lesser of (i) such apportionment and (ii) the net
amount received by such holder in the offering giving rise to such liability.

 



25

 

 

(b)               Contribution. If recovery is held by a court of competent
jurisdiction to be unavailable under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons. In determining the amount of contribution to which the respective
Persons are entitled, there shall be considered the Persons’ relative knowledge
and access to information concerning the matter with respect to which the claim
was asserted, the opportunity to correct and prevent any statement or omission,
and other equitable considerations appropriate under the circumstances. It is
hereby agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not found guilty of such fraudulent misrepresentation. Notwithstanding the
foregoing, no Selling Holder or transferee thereof shall be required to make a
contribution in excess of the net amount received by such holder from its sale
of Registrable Securities in connection with the offering that gave rise to the
contribution obligation.

 

(c)               Procedure.

 

(i)                 Any Person entitled to indemnification hereunder shall give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification. Notwithstanding the foregoing, the failure to
give such notice shall not release the indemnifying party from its obligation,
except to the extent that the indemnifying party has suffered actual detriment
by such failure to provide such notice on a timely basis.

 

(ii)              In any case in which any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless (i) such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party or (ii) the indemnifying party shall have failed within a reasonable
period of time to assume such defense and the indemnified party is or is
reasonably likely to be prejudiced by such delay, in either event the
indemnified party shall be promptly reimbursed by the indemnifying party for the
expenses incurred in connection with retaining separate legal counsel). The
indemnifying party shall lose its right to defend, contest, litigate and settle
a matter if it shall fail to diligently contest such matter.

 



26

 

 

(d)               Other Matters.

 

(i)                 The indemnity and contribution agreements contained in this
Section 5.06 shall remain operative and in full force and effect, regardless of
(i) any investigation made by or on behalf of any indemnitee, the Company, its
directors or officers, or any Person controlling the Company, and (ii) any
termination of this Agreement.

 

(ii)              The parties hereto shall, and shall cause their respective
Subsidiaries to, cooperate with each other in a reasonable manner with respect
to access to unprivileged information and similar matters in connection with any
indemnification claim made pursuant to this Section 5.06. The provisions of this
Section 5.06 are for the benefit of, and are intended to create third-party
beneficiary rights in favor of, each of the indemnified parties referred to
herein.

 

(iii)            Not less than three (3) days before the expected filing date of
each registration statement pursuant to this Agreement, the Company shall notify
each Stockholder who has timely provided the requisite notice hereunder
entitling the Stockholder to register Registrable Securities in such
registration statement of the information, documents and instruments from such
Stockholder that the Company or any underwriter reasonably requests in
connection with such registration statement, including, but not limited to, a
questionnaire, custody agreement, power of attorney, lock-up letter and
underwriting agreement (the “Requested Information”). If the Company has not
received, on or before the day before the expected filing date, the Requested
Information from such Stockholder, the Company may file the Registration
Statement without including Registrable Securities of such Stockholder. The
failure to so include in any registration statement the Registrable Securities
of a Stockholder (with regard to that registration statement) shall not in and
of itself result in any liability on the part of the Company to such
Stockholder.

 

(iv)             The indemnification and contribution provided pursuant to this
Agreement shall be a continuing right to indemnification and shall survive the
registration and sale of any securities by any Person entitled to
indemnification and contribution hereunder and the expiration or termination of
this Agreement.

 

(v)               Notwithstanding anything to the contrary in this Agreement, to
the extent that the provisions on indemnification and contribution contained in
the underwriting agreement entered into in connection with any underwritten
public offering are in conflict with this Article 5, the provisions in such
underwriting agreement shall control.

 

Article 6
Other Covenants

 

Section 6.01.      Avoidance of Regulation Under the BHCA.

 

(a)               Notwithstanding anything in this Agreement to the contrary, no
Stockholder shall acquire additional Company Securities if such acquisition
could reasonably be expected to result in (i) the Company becoming subject to
the BHCA because the Company is or would be controlled (for purposes of the
BHCA) by any Stockholder or any of its affiliates (for purposes of the BHCA) for
purposes of the BHCA (a “Control Event”), or (ii) the Stockholders and any of
their affiliates (for purposes of the BHCA), in the aggregate, Holding Company
Securities representing more than the Voting Percentage Limit.

 



27

 

 

(b)               If any Stockholder or the Company becomes aware of any
existing, pending, proposed or contemplated action, change, circumstance,
occurrence or event that could reasonably be expected to result in a Control
Event, then such party shall promptly give notice to the other parties to this
Agreement of such action, change, circumstance, occurrence or event. Such notice
shall include a reasonably detailed description for the basis of its belief that
such action, change, circumstance, occurrence or event would reasonably be
expected to result in a Control Event. Such description need not include
information that is not permitted by applicable laws or regulations to be
disclosed. To the extent permitted by law and practicable under the
circumstances, the applicable party shall use commercially reasonable efforts to
obtain permission from the appropriate governmental agency or authority of
competent jurisdiction to disclose such information to the other party. Promptly
following delivery of such notice and, assuming an Exchange will not eliminate
or avoid a Control Event, the Stockholders will take all actions reasonably
required to eliminate or avoid such Control Event, including undertaking a
Regulatory Hardship Transfer.

 

Section 6.02.      Information Rights. For so long as the Stockholders
Beneficially Own, in the aggregate, at least one-third (1/3) of the Initial
Shares, the Company shall:

 

(a)               provide the Stockholders information concerning the Company
and its Subsidiaries that relates to the matters described in Section 6.03 as
the Stockholders may reasonably request (in each case, in a manner so as to not
(x) unreasonably interfere in any material respect with the normal business
operations of the Company or its Subsidiaries or (y) require the Company or its
Subsidiaries to incur any material cost not reimbursed by the Stockholders); and

 

(b)               cause members of its senior management to meet with members of
the senior management of the Stockholders (in person or via remote access,
including telephonically, as agreed by the parties) to provide the Stockholders
with a presentation regarding developments relating to the business and
operations of the Company and its Subsidiaries and to respond to questions from
the Stockholders; provided that the Company and its Subsidiaries shall not be
required to provide senior management presentations pursuant to this
Section 6.02(b) more than once during any fiscal year of the Company.

 

Section 6.03.      Business Alliance. The Investor and the Company desire to
collaborate across three areas which are expected to strengthen the existing
businesses of the Company and the Investor and their respective Affiliates’ and
enhance each such Person’s ability to support its clients’ needs on a global
basis. In connection therewith, the Investor and the Company plan to: (i) enter
into a strategic distribution agreement to market the Company’s investment
products to the Investor’s clients in the Japanese market, (ii) utilize the
Investor’s and its Affiliates’ capital to make investments that will support the
launch of certain new businesses, and accelerate the advancement of certain
existing platforms, of the Company, with a particular focus on private credit
markets and (iii) coordinate on certain capital markets financing activities in
the US and Asian leveraged finance markets. This Section 6.03 is intended solely
as a basis for further discussion and is not intended to be and does not
constitute a legally binding obligation on any Person. It is understood that
this Section 6.03 does not constitute an offer or commitment on the part of the
Company or any of its Affiliates or the Investor or any of its Affiliates to
negotiate with the other party or its Affiliates or to enter into any subsequent
agreement, in each case, on these or any other terms at any future time.

 



28

 

 

Section 6.04.      Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Subject Shares to the public without registration, the Company
agrees to use its commercially reasonable efforts to:

 

(a)               make and keep public information regarding the Company
available, as those terms are understood and defined in Rule 144 under the
Securities Act (“Rule 144”) (or any similar provision then in effect), at all
times;

 

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act at all times;

 

(c)               furnish (i) if accurate, forthwith upon request, a written
statement of the Company that it has complied with the reporting requirements of
Rule 144 (or any similar provision then in effect) and (ii) unless otherwise
available via the Commission’s EDGAR filing system, to the Stockholders (upon
request) a copy of the most recent annual or quarterly report of the Company,
and such other reports and documents so filed as the Stockholders may reasonably
request in availing themselves of any rule or regulation of the Commission
allowing the Stockholders to sell any such securities without registration; and

 

(d)               if at any time there is in place an effective registration
statement to cover the sale of all or any portion of the Subject Shares, or if
the Subject Shares may be sold such that a restrictive legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission), then
the Company agrees that at such time as any restrictive legend is no longer
required, it will upon the request of the Stockholder, promptly provide AST with
a legal opinion issued by the Company’s legal counsel (at the Company’s sole
cost and expense) in form and substance that is acceptable to AST that the
Subject Shares are not required to bear a restrictive legend and shall instruct
AST to promptly remove any such legends from the Subject Shares.

 

Section 6.05.      Class C Common Stock. The Company shall not effect any
reverse stock split or share cancellation or take any other action that would
decrease the amount of issued and outstanding shares of Class C Common Stock
(whether existing on or following the date of this Agreement) to a number that
is less than the number of Ares Operating Group Units directly or indirectly
owned by the Company without the prior written consent of the Stockholders that
own a majority of the Company Securities owned by all Stockholders (such consent
not to be unreasonably withheld, conditioned or delayed if effecting such
reverse stock split or share cancellation or taking any such other action would
not reasonably be expected to result in an Exchange Event). The foregoing shall
not prohibit or restrict the Company from retiring or cancelling any shares of
Class C Common Stock in the event a corresponding number of Ares Operating Group
Units Beneficially Owned by any Person (other than by the Company) are converted
or exchanged into shares of Class A Common Stock.

 



29

 

 

Section 6.06.      Confidentiality.

 

(a)               Without limiting any other confidentiality obligation any
Stockholder may have to the Company, any of the Company’s Subsidiaries, any Ares
Fund or any of their respective Affiliates, each Stockholder shall (and shall
(x) cause each of its Affiliates and controlled Representatives to, and (y)
request and direct that its non-controlled Representatives) not disclose to any
Person (other than its Representatives who have a need to know such information
and the Company, any of the Company’s Subsidiaries, any Ares Fund or any of
their respective Affiliates) any: (i) information provided by or on behalf of
the Company, any Ares Fund or any of their respective Representatives to such
Stockholder or any of its Representatives in connection with (A) such
Stockholder’s investment in the Company, (B) such Stockholder’s rights under
this Agreement or (C) such Stockholder’s, or any of its Affiliates’ evaluation
of any of its existing or potential investments in the Company, any Ares Fund or
any of their respective Affiliates or (ii) any Information (as defined in the
applicable Board Agreement) provided by or on behalf of the Observer or
Stockholder Designee to such Stockholder (the information described in
clause (i) and (ii), collectively, “Confidential Information”). Confidential
Information will not include any information that (I) was known by the Investor
or its Affiliates on a non-confidential basis prior to the date of this
Agreement, (II) is or becomes generally available to the public, other than as a
result of a disclosure by (x) a Stockholder or any of its Representatives in
violation of this Agreement or (y) an Observer or Stockholder Designee in
violation of a Board Agreement, (III) was independently generated by such
Stockholder without the use of Confidential Information or (IV) is or becomes
available or known to such Stockholder from a source (other than the Company,
any Ares Fund or any Representative of any of the foregoing) that, to the
Stockholder’s knowledge, is not bound by a confidentiality agreement or other
obligation of confidentiality with respect to such information.

 

(b)               If any Stockholder is compelled, requested or required (orally
or in writing) by a regulatory authority, applicable law, regulation, oral
questions, requests for information or documents, interrogatories, subpoena,
court order, deposition, administrative proceeding, inspection, audit, civil
investigative demand, formal or informal investigation by any governmental
agency or authority of competent jurisdiction or other similar legal process to
disclose any Confidential Information, to the extent permitted by applicable law
and practicable under the circumstances, such Stockholder shall provide to
Company in writing (including via email) prompt notice of any such request or
requirement so that Company may, at the Company’s cost and expense, intervene
and seek an appropriate protective order or waive certain of such Stockholder’s
obligations under this Agreement. If no protective order is obtained (or, if the
protective order that is obtained does not relieve such Stockholder from his or
her duty or obligation of disclosure), such Stockholder (i) may disclose that
portion of Confidential Information that such Stockholder reasonably believes it
is compelled, requested or required to disclose and (ii) will use its
commercially reasonable efforts to request assurances that confidential
treatment will be accorded such Confidential Information. Nothing in this
Agreement shall prevent any Stockholder from disclosing any Confidential
Information to any bank or financial governmental agency or authority of
competent jurisdiction (including the Federal Reserve Board or the Financial
Services Agency of Japan) with jurisdiction over such Stockholder or any of its
affiliates (for purposes of the BHCA), which such disclosure is reasonably
necessary to respond to a request or requirement of (including in connection
with any audit or examination of or filing with) such bank or financial
governmental authority or agency and, accordingly, the obligations of
confidentiality and non-disclosure set out herein shall not apply to any such
disclosure; provided that, promptly following such disclosure, subject to
applicable law and the directions of the applicable bank or financial
governmental authority or agency, the applicable Stockholder shall provide
notice to the Company of any such disclosure in response to such a request or
requirement that specifically targets the Company, any of the Company’s
Subsidiaries, any Ares Fund or any of their respective Representatives.

 



30

 

 

(c)               Each Stockholder acknowledges and agrees that (i) the
Confidential Information may not be complete, (ii) the Company is not providing
any representations or warranties to the Stockholders with respect to the
Confidential Information, (iii) the provision of Confidential Information shall
not in and of itself be construed as or constitute an admission or agreement
that such Confidential Information is material to the Company or its
Subsidiaries and (iv) the Company shall not have any liability to any
Stockholder or any of their respective Representatives relating to or resulting
from the use or non-use of the Confidential Information, other than as expressly
provided for in a separate written agreement between the Company and any
Stockholder or any of its Representatives. Each Stockholder acknowledges that
possession of Confidential Information may constitute the possession of material
non-public information with respect to one or more Persons and may preclude such
Stockholder and others who receive such Confidential Information from (or on
behalf of) any Stockholder from buying or selling publicly traded securities
with respect to the applicable Persons.

 

(d)               All Confidential Information is and shall remain the property
of the Company. No license, copyright or similar right is granted with respect
to any of the Confidential Information or any other information provided to any
Stockholder by, or on behalf of, the Company or any of its Representatives.

 

Section 6.07.      Cooperation on Regulatory Matters. To the extent permitted by
applicable law, each Stockholder shall (and shall (x) cause each of its
Affiliates and controlled Representatives to, and (y) request and direct that
its non-controlled Representatives) use commercially reasonable efforts to
promptly provide all documentation and information that has been reasonably
requested by the Company that is requested of the Company, any Subsidiary of the
Company, any Ares Fund or any portfolio company or investment thereof by any
governmental or quasi-governmental agency or authority of competent jurisdiction
(or otherwise required by any applicable laws, rules and regulations). Each
Stockholder shall use commercially reasonable efforts to reasonably cooperate
with the Company in connection with the Company’s, the Ares Funds’, and their
respective Affiliates’ and portfolio companies’ or investments’ compliance with
laws, rules and regulations applicable to their respective businesses to the
extent related to the Stockholders’ Beneficial Ownership of the Subject Shares
and the Stockholders’ rights arising under this Agreement.

 



31

 

 

Article 7

Miscellaneous

 

Section 7.01.      Headings. The headings in this Agreement are for convenience
of reference only and shall not control or affect the meaning or construction of
any provisions hereof.

 

Section 7.02.      Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein, and there are no restrictions, promises,
representations, warranties, covenants, conditions or undertakings with respect
to the subject matter hereof, other than those expressly set forth or referred
to herein. This Agreement supersedes and preempts all prior agreements and
understandings between the parties hereto, written or oral, with respect to the
subject matter hereof.

 

Section 7.03.      Further Actions; Cooperation. Each of the parties hereto
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to give effect
to the transactions contemplated by this Agreement.

 

Section 7.04.      Notices. All notices, requests, consents and other
communications to any party hereto under this agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or sent by
facsimile, electronic mail, nationally recognized overnight courier or first
class registered or certified mail, return receipt requested, postage prepaid,
addressed to such party at the address set forth below or such other address as
may hereafter be designated on the signature pages of this Agreement or in
writing by such party to the other parties:

 

if to the Investor, to:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172, U.S.A.
Attn:      Daisuke Tanaka

Tomohiro Homma

Atsushi Kubo

Email:    Daisuke_Tanaka_ny@smbcgroup.com

Tomohiro_Homma@smbcgroup.com

Atsushi_Kubo@smbcgroup.com

 

with a copy (which shall not constitute notice) to:

 

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West, 401 9th Avenue
New York, NY 10001
Attn:       Sven Mickisch

Email:    sven.mickisch@skadden.com

 



32

 

 

If to the Company, to:

 

Ares Management Corporation

2000 Avenue of the Stars

12th Floor

Los Angeles, CA 90067

Attention: Naseem Sagati Aghili, General Counsel

Email: nsagati@aresmgmt.com

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
2049 Century Park East
Suite 3700
Los Angeles, CA 90067
Fax: (310) 552-5900
Email: jonathan.benloulou@kirkland.com, pippa.bond@kirkland.com
Attn: Jonathan Benloulou, P.C.; Pippa Bond, P.C.

 

If to a Stockholder that is not the Investor, then to the address set forth in a
Joinder Agreement of such Stockholder.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by facsimile or electronic mail (if
no failure message is generated), to the email addresses or facsimile numbers
specified above (or at such other electronic mail address or facsimile number
for a party as shall be specified by like notice). Any party may change the
address to which notices, requests, consents or other communications hereunder
are to be delivered by giving the other parties notice in the manner set forth
in this Section 7.04. Legal counsel for any party may send to any other party
any notices, requests, demands or other communications required or permitted to
be given under this Agreement by such party.

 

Section 7.05.      Applicable Law. This Agreement, and all claims or causes of
action (whether in contract, tort or statute) that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement (“Transaction Litigation”), shall be governed by and enforced and
construed in accordance with the Laws of the State of Delaware (including its
statute of limitations), regardless of the Laws that might otherwise govern
under applicable principles of conflicts of law thereof.

 

Section 7.06.      Severability. The provisions of this Agreement are
independent of and separable from each other. The invalidity, illegality or
unenforceability of one or more of the provisions of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement, including any such provisions, in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by applicable
law. The parties hereto shall endeavor in good faith negotiations to replace any
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provision, as applicable.

 



33

 

 

Section 7.07.      Successors and Assigns. Except as otherwise provided herein,
all the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the respective successors
and permitted assigns of the parties hereto. No Stockholder shall assign any of
its rights under this Agreement to any Person other than a Permitted Transferee.
Each Permitted Transferee who becomes a Stockholder under this Agreement shall
be subject to all of the terms of this Agreement, and by taking and holding such
Subject Shares, such Person shall be entitled to receive the benefits of and be
conclusively deemed to have agreed to be bound by and to comply with all of the
obligations, terms and provisions of this Agreement. Notwithstanding the
foregoing, no transfer of rights permitted under this Agreement shall be binding
upon or obligate the Company unless and until, if required under Section 3.04,
the Company shall have received written notice of such transfer and an executed
Joinder Agreement from the Permitted Transferee provided for in Section 3.04.
The Company may not assign any of its rights or obligations under this Agreement
without the prior written consent of the Stockholders that own a majority of the
Company Securities owned by the Stockholders. Any assignment attempted or
effected without obtaining such required consent shall be null and void.
Notwithstanding the foregoing, no assignee of the Company shall have any rights
granted under this Agreement until such Person shall acknowledge its rights and
obligations under this Agreement by a signed written statement of such Person’s
acceptance of such rights and obligations.

 

Section 7.08.      Amendments. This Agreement may not be amended, restated,
modified or supplemented unless such amendment, restatement, modification or
supplement is in writing and signed by the Stockholders that own a majority of
the Company Securities owned by the Stockholders and the Company.

 

Section 7.09.      Waiver. The failure of a party to this Agreement at any time
or times to require performance of any provision hereof shall in no manner
affect its right at a later time to enforce the same. No waiver by a party of
any condition or of any breach of any term, covenant, representation or warranty
contained in this Agreement shall be effective unless in a writing signed by the
party against whom the waiver is to be effective. No waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

Section 7.10.      Counterparts. This Agreement may be executed by facsimile or
by email with .pdf attachments in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
Agreement.

 

Section 7.11.      Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.

 

(a)               Each of the parties hereto irrevocably and unconditionally (a)
agrees that any Transaction Litigation shall be instituted in the Court of
Chancery of the State of Delaware (provided that if jurisdiction is not then
available in such court, then any such legal suit, action, proceeding or
counterclaim shall be brought in any federal court located in the State of
Delaware or in any other Delaware state court) (any of the foregoing Delaware
courts, a “Delaware Court”); (b) waives, to the fullest extent permitted by law,
any objection that it may now or hereafter have to the laying of venue of any
such legal suit, action, proceeding or counterclaim; and (c) submits to the
non-exclusive jurisdiction of a Delaware Court in any such legal suit, action,
proceeding or counterclaim. Any final and nonappealable judgment against any
party in any Transaction Litigation shall be conclusive and may be enforced in
any other jurisdiction within or outside the United States by suit on judgment,
a certified copy of which shall be conclusive evidence of the fact and amount of
such judgment.

 



34

 

 

(b)               EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY TRANSACTION
LITIGATION. EACH PARTY AGREES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IF THERE IS ANY TRANSACTIONAL LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER; (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND
(IV) EACH OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATES IN THIS SECTION 7.11(b).

 

Section 7.12.      Injunctive Relief. Each party hereto acknowledges and agrees
that a violation of any of the terms of this Agreement will cause the other
parties irreparable injury for which an adequate remedy at law is not available.
Therefore, the parties hereto agree that, in addition to any other remedy to
which they are entitled at law or in equity, each party shall be entitled to
seek an injunction, restraining order, specific performance or other equitable
relief from any court of competent jurisdiction, restraining any party from
committing any violations of the provisions of this Agreement, without the need
to post a bond or prove the inadequacy of monetary damages.

 

Section 7.13.      Termination.

 

(a)               The terms of this Agreement shall terminate, and be of no
further force or effect (i) upon the mutual consent of all of the parties
hereto, (ii) at such time as all Stockholders party to this Agreement cease to
own any Subject Shares and (iii) with respect to any Stockholder, at such time
as such Stockholder ceases to own any Subject Shares. The Stockholders party to
this Agreement shall notify the Company when they cease to own any Subject
Shares.

 

(b)               In the event of a Change of Control as a result of which the
Company shall not be the surviving Person, (i) Article 4 and Section 6.02 shall
terminate and be of no further force or effect and (ii) the Company shall cause
proper provision to be made so that the surviving Person (or, if such surviving
Person is a Subsidiary of another Person, of such other Person constituting the
ultimate parent thereof) assumes the obligations of the Company set forth in
this Agreement (other than Article 4 and Section 6.02) in respect of any shares
of capital stock into which all or a portion of the Subject Shares are or may be
converted or exchanged in the Change of Control.

 



35

 

 

(c)               Notwithstanding a termination of this Agreement (or certain
provisions herein) in accordance with Section 7.13(a) or Section 7.13(b)(i), the
following shall survive the termination of this Agreement: (i) the provisions of
Section 5.05, Section 5.06, Section 7.05, Section 7.11 and this Section 7.13;
(ii) the rights with respect to the breach of any provision hereof by any party
to this Agreement; and (iii) any registration rights vested or obligations
accrued as of the date of termination of this Agreement to the extent, in the
case of registration rights so vested, if the Investor or its Permitted
Transferee ceases to meet the definition of a “Stockholder” under this Agreement
subsequent to the vesting of such registration rights as a result of action
taken by the Company.

 

Section 7.14.      Inconsistency. The parties to this Agreement agree and
acknowledge that, to the extent any terms and provisions of this Agreement are
in any way inconsistent with or in conflict with any term, condition or
provision of the Purchase Agreement, the terms and provisions of this Agreement
shall govern and control to the extent necessary to resolve such inconsistency
or conflict as between the Investor and the Company.

 

[Remainder of this page intentionally left blank]

 



36

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly appointed officers as of the date first above
written.

 

  INVESTOR:       Sumitomo Mitsui Banking
Corporation       By:       Name:     Title:       COMPANY:       ARES
MANAGEMENT
CORPORATION       By:       Name:     Title:

 

[Signature Page to Investor Rights Agreement]

 



 

 

 

Exhibit A

 

Form of Board Agreement

 

(See attached)

 



 

 

 

Exhibit B

 

Form of Joinder Agreement

 

[DATE]

 



 

